Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160207(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ALLEN PARK RETIREES ASSOCIATION,                                                                     Elizabeth T. Clement
  INC., and JANICE K. PILLAR, Personal                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
  Representative of the ESTATE OF RUSSELL
  PILLAR, on behalf of herself and all others
  similarly situated,
                 Plaintiffs-Appellees,
                                                                    SC: 160207
  v                                                                 COA: 341567
                                                                    Wayne CC: 14-003826-CZ
  CITY OF ALLEN PARK,
            Defendant-Appellant,
  and
  JOYCE A. PARKER,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion to substitute Janice K. Pillar, Personal
  Representative of the Estate of Russell Pillar, as a plaintiff-appellee in place of Russell
  Pillar is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 6, 2020

                                                                               Clerk